DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 8/2/2022, Applicant, on 9/21/2022, amended Claims 1, 3-4, 9, 11-12, 17, and 19-20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Regarding 35 USC §101 Alice –Applicant has decided to participate in DSMER pilot program and thus did not argue the current rejection, which has been updated as necessitated by amendment.
Arguments regarding 35 USC §103 – Applicant asserts that the Krishnan does not teach the limitations of “filtering out the KPI data corresponding to KPIs whose first p-value does not transgress a first predetermined threshold” and “feeding the filtered KPI data into the machine learned model a second time, outputting a second p-value for each of the KPIs in the filtered KPI data”, and that therefore the claims are allowable over the prior art. Examiner disagrees as Applicant uses piecemeal analysis and in response to applicant's arguments against both Krishnan and Koyama individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Krishnan teaches feeding the KPI data into the machine learned model a first time, outputting a first value for each of the plurality of different KPIs as in [0019] where each KPI of the KPIs utilize a [0025] machine learning RRM model to output a first value and filtering out the KPI data corresponding to KPIs whose first value does not transgress a first predetermined threshold, feeding the filtered KPI data into the machine learned model a second time, outputting a second value for each of the KPIs in the filtered KPI data as in [0026] the KPI attributes utilize the KPIs of [0025] to train the model and engine as in [0039] and [0042], which is used multiple times for each of the p-values. Koyama teaches use of a p-value for KPIs which utilize a threshold for determination of what to do with those values as in [0060] which create filtered KPIs, that the p-values are correlated with the reliability statistically of the values as in [0095] as well as use of a target index for this reliability as in [0011], and based on the score/ranking (of Krishnan), classifying one or more of the KPIs as pain points which is taught as per Applicant’s specification this can be any KPI and how important or useful they are which is taught in [0062] of Koyama.
Therefore, Applicant’s arguments are non-persuasive, the combination of Krishnan and Koyama teaches the amended limitations of the Claims, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations for accessing a machine learned model, trained by a machine learning algorithm using training data to output a p-value for a KPI when presented with KPI data corresponding to the KPI from a plurality of different data sources, the p-value indicative of reliability of the KPI, the training data comprising sample key performance index (KPI) data from a plurality of sample entities; receiving KPI data for an entity from a plurality of different data engines, the KPI data including data corresponding to a plurality of different KPIs (Collecting Information, an observation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity); feeding the KPI data into the machine learned model a first time, outputting a first p-value for each of the plurality of different KPIs (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity); filtering out the KPI data corresponding to KPIs whose first p-value does not transgress a first predetermined threshold, to create filtered KPI data (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity); feeding the filtered KPI data into the machine learned model a second time, outputting a second p-value for each of the KPIs in the filtered KPI data (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity); ranking the entity with respect to peer companies with respect to each KPI whose second p-value transgresses a second predetermined threshold (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity); and based on the ranking, classifying one or more of the KPIs as pain points of the entity (Analyzing the Information, an evaluation, a Mental Process; Organizing and Tracking Information for a Fundamental Economic Process, i.e. Management KPIs; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Inventory, a Commercial Interaction, but for the recitation of generic computer components.  That is, other than reciting a system with at least one hardware processor; and a computer-readable medium, when executed by the at least one hardware processor, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Fundamental Economic Process, i.e. Managing KPIs.  For example, ranking an entity with respect to peer companies with respect to their KPIs  encompasses what CEO or COO would do to better position their company, an observation, evaluation, and judgment.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation, evaluation, and judgment.  Further, as described above, the claims recite limitations for organizing and tracking information for a Fundamental Economic Process, i.e. Managing KPIs, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, hardware processor, and computer readable medium are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[[0092]    The machine 1800 may comprise, but not be limited to, a server computer, a client computer, a personal computer (PC), a tablet computer, a laptop computer, a netbook, a set-top box (STB), a personal digital assistant (PDA), an entertainment media system, a cellular telephone, a smart phone, a mobile device, a wearable device (e.g., a smart watch), a smart home device (e.g., a smart appliance), other smart devices, a web appliance, a network router, a network switch, a network bridge, or any machine capable of executing the instructions 1816, sequentially or otherwise, that specify actions to be taken by the machine 1800. Further, while only a single machine 1800 is illustrated, the term "machine" shall also be taken to include a collection of machines 1800 that individually or jointly execute the instructions 1816 to perform any one or more of the methodologies discussed herein.”

	Which states that any general-purpose computer can be used, such as a personal computer, PDA, cell phone, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processor, mediums, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 9 and 17 contain the identified abstract ideas, with the additional elements of a machine-readable medium which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above.
Claims 2-8, 10-16, and 18-20 contain the identified abstract ideas, further narrowing them, with the additional element of natural language processing techniques, which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (U.S. Publication No. 2020/039,4534) in view of Koyama (U.S. Publication No. 2019/016,4101).

Regarding Claims 1, 9, and 17, Krishnan teaches a system ([0003]) comprising: 
at least one hardware processor ([0087] hardware processor to perform limitations); and a computer-readable medium storing instructions ([0003] non-transitory computer readable medium) that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
accessing a machine learned model, trained by a machine learning algorithm using training data ([0002] a trained RRM model is used which uses training data as in [0004]) to output a value for a KPI when presented with KPI data corresponding to the KPI from a plurality of different data sources ([0011] KPI data from multiple organizations is used to create additional KPI data using the algorithm),
 receiving KPI data for an entity from a plurality of different data engines, the KPI data including data corresponding to a plurality of different KPIs ([0011] different KPI scores are gathered from multiple entities for different types of KPIs); 
feeding the KPI data into the machine learned model a first time, outputting a first value for each of the plurality of different KPIs ([0019] each KPI of the KPIs utilize a [0025] machine learning RRM model to output a first value); 
filtering out the KPI data corresponding to KPIs whose first value does not transgress a first predetermined threshold, feeding the filtered KPI data into the machine learned model a second time, outputting a second p-value for each of the KPIs in the filtered KPI data ([0026] the KPI attributes utilize the KPIs of [0025] to train the model and engine as in [0039] and [0042]) 
ranking the entity with respect to peer companies with respect to each KPI whose second p-value transgresses a second predetermined threshold ([0042] a ranking and score for each KPI of an [0024] organization is done via a higher or lower ranking, which is a threshold).
Although Krishnan teaches a value for the KPIs, use of a threshold, and multiple machine learning models being used and trained via the KPIs, it does not explicitly state this is a p-value.
Koyama teaches use of a p-value for KPIs which utilize a threshold for determination of what to do with those values as in [0060] which create filtered KPIs,
The p-values being correlated with the reliability statistically of the values as in [0095] as well as use of a target index for this reliability as in [0011], and 
based on the score (ranking as above), classifying one or more of the KPIs as pain points (as per Applicant’s specification this can be any KPI and how important or useful they are which is taught in [0062] of Koyama.
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the values of KPIs used in the machine learning and trained algorithms/models of Krishnan with the p-values of KPIs of Koyama as they are both analogous art along with the claimed invention which teach modeling of KPIs for organizations, and the combination would lead to an improved system which would allow for features of KPIs to be more statistically reliable and thus better for decisions as taught in [0095] of Koyama. 
Examiner notes Krishnan teaches a machine-readable medium and method ([0003] non-transitory computer readable medium).
Regarding Claims 2, 10, and 18, Krishnan teaches wherein the ranking is performed using one or more rules specified in a rules logic ([0092] the method described above use rules logic to rank the KPIs as in [0039]).
Regarding Claims 3, 11, and 19, Although Krishnan teaches ranking and values of KPIs as taught in Claim 1 above, it does not explicitly state discarding KPIs based on their value.
Koyama teaches wherein the ranking further comprises discarding all but top-N KPIs based on their respective second p-values, wherein N is an integer [0055-56] where the KPIs are shown on an axis based on the integer value.
It would be obvious to one of ordinary skill in the art to combine the references for the same reasons and rationale as in Claim 1 above.

Allowable Subject Matter
Claims 4-8, 12-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20200394534 A1
Krishnan; Kavitha et al.
MULTI TASK ORIENTED RECOMMENDATION SYSTEM FOR BENCHMARK IMPROVEMENT
US 20190164101 A1
KOYAMA; Hikaru et al.
Data Analysis System and Data Analysis Apparatus
US 20210019357 A1
BENNETT; Michele D. et al.
ANALYTICS-DRIVEN RECOMMENDATION ENGINE
US 20200342068 A1
Cai; Jie et al.
TWO-TIER CAPACITY PLANNING
US 20200019911 A1
Powers; Frederick A. et al.
ASSISTED ANALYTICS
US 20180293511 A1
BOUILLET; Eric P. et al.
SELF-MANAGED ADAPTABLE MODELS FOR PREDICTION SYSTEMS
US 20140324521 A1
Mun; Johnathan
QUALITATIVE AND QUANTITATIVE ANALYTICAL MODELING OF SALES PERFORMANCE AND SALES GOALS


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        10/25/2022